Name: Commission Decision of 9 March 1978 authorizing the French Republic not to apply Community treatment to men's and boys' woven overcoats, raincoats, cloaks and capes excepting coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08, 59.11 or 59.12, falling within heading No ex 61.01 of the Common Customs Tariff, originating in South Korea and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-20

 nan